Citation Nr: 1536084	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-41 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1961 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most credible and competent evidence does not support the conclusion that bilateral hearing loss disability had its onset in service or within one year of service discharge, or that current hearing loss disability is related to active military service.

2.  The most credible and competent evidence does not support the conclusion that tinnitus had its onset in service, or that current tinnitus is related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

This matter was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the Board finds that VA's duty to notify has been met.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

VA has also complied with its duty to assist the Veteran in the development of his claim.  All available service treatment records (STRs) and post-service treatment records were obtained. Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examination in July 2013, to determine the nature and etiology of his claimed disabilities.  The 2013 examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As VA's duties to notify and assist are met, the Board will address the merits of the claim. 

II.  Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 3 C.F.R. § 3.309(a); sensorineural hearing loss (organic disease of the nervous system) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis 

The Veteran maintains that he has suffered from hearing loss and tinnitus since his military service.  He reports that he was not provided ear protection in service.  He also maintains that his October 1963 service separation examination was not adequate..  See February 2013 claim and August 2013 notice of disagreement.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service personnel records show that the Veteran was a stock control clerk.  His awards and citations include the Sharpshooter (Rifle) badge.

STRs are negative for complaints or findings related to hearing loss or tinnitus.  An October 1963 separation examination report is negative for findings of hearing loss disability. The Veteran specifically denied ear trouble in an October 1963 report of medical history, even though he identified four other health concerns at the time of his service discharge.

Following service, a May 2010 VA treatment record notes that the Veteran was seen in the emergency room.  He had recently lost his private insurance and wanted to establish medical care at VA.  Although he discussed several disabilities, he did not report any symptoms or history of hearing loss or tinnitus at that time.  

June and October 2010 VA treatment records note that the Veteran reported some hearing loss in his right ear, which had been gradual over the last few years.  He was issued binaural hearing aids for the first time in December 2010.  See VVA.

A July 2013 VA examination report notes the Veteran's complaints of hearing loss and tinnitus since his advanced infantry training and combat military service during the Cuban blockade and documented current audiometric findings of bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  After reviewing the claims file, the VA examiner noted that the Veteran's military occupational specialty of supply specialist was rated as low probability for noise exposure.  She also noted that the Veteran admitted to civilian noise exposure from hunting.  She opined that it is less likely than not that the Veteran's hearing loss disability and tinnitus are related to his military service.  

The examiner observed that no complaints of hearing loss were noted during service, to include at separation.  Moreover, at the time of the October 1963 separation examination, frequency specific testing revealed hearing well within normal limits.  The examiner stated that research concludes that hearing loss due to noise exposure does not enjoy a delay in onset.  Rather the effects of noise exposure are in evidence at the time of exposure.  "Any changes in hearing may recover following the exposure; however, the hearing does not continue to decline [due to] that exposure." 

The Veteran has reported on several occasions that he was exposed to acoustic trauma during combat service an infantry training.  His service personnel records do not confirm infantry service or combat service.  However, these records show that he received a sharpshooter badge; therefore, the Board accepts his contention of experiencing at least some noise exposure in service.

Even acknowledging noise exposure in service, however, the Veteran is not shown to have hearing loss disability or tinnitus during his period of active service from November 1961 to November 1963.  There is no evidence to indicate that he was diagnosed sensorineural hearing loss within one year of his leaving active duty in November 1963 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  Further, in light of the lack of documented complaints of hearing loss symptoms until 2010, continuity of symptomatology is not established.  Indeed, despite his report of having hearing loss since service, he reported to VA treatment providers in 2010 that he first noticed a problem with his hearing, in his right ear only, a few years earlier, which was many years after service.   

As for there being a medical nexus between the Veteran's in-service acoustic trauma and any current or recent hearing loss disability and tinnitus, the 2013 VA medical opinion is probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusion with detailed rationale.  The VA examiner considered the Veteran's reported history of in-service noise exposure, as well as his stated contentions.  After considering evidence of record, the VA examiner opined that any current hearing loss disability and tinnitus were less likely than not incurred in or caused by service, to include noise exposure therein.  The examiner's references to specific evidence as noted above (to include post-service noise exposure from hunting and findings within normal limits at separation) make for persuasive rationale.  There is no medical evidence to the contrary.

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss disability and tinnitus falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to report tinnitus and difficulty hearing, as well as noise exposure in service, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to hearing loss disability and tinnitus diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Any assertion of experiencing hearing loss and tinnitus since service is weakened by the lack of supporting corroborative evidence.  Reference is again made to the Veteran's October 1963 report of medical history wherein he did not identify hearing loss even though he noted other disabilities.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claims are denied. 


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


